             Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 1 of 8



David L. Mazaroli (DM-3929)
Attorney for Plaintiff
250 Park Avenue – 7th Floor
New York, NY 10177
Tel. (212)267-8480
Fax. (212)732-7352
e-mail: dlm@mazarolilaw.com
-----------------------------------------------------------------x
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
                                                                 :   ECF CASE
FEDERAL INSURANCE COMPANY,
                                                                 :
                           Plaintiff,                                18 Civ. 11123
                                                                 :
         - against –                                                 VERIFIED COMPLAINT
                                                                 :      IN ADMIRALTY
M/V “MAERSK SHANGHAI”, her engines,
tackle, boilers, etc., in rem;                                   :
MSC MEDITERRANEAN SHIPPING
COMPANY S.A.; O.T.S. ASTRACON L.L.C.;                            :

                          Defendants.                           :

-----------------------------------------------------------------x

        Plaintiff, through its undersigned attorney, alleges as follows for its verified

complaint against the captioned in personam defendants and the M/V “MAERSK

SHANGHAI” in rem:
                                   FIRST CAUSE OF ACTION

             (Breach of Contract and of Duties Under COGSA, 46 U.S. § 30701)


        1.       This action involves admiralty or maritime claims within the meaning of

Rule 9(h) of the Federal Rules of Civil Procedure and is within the admiralty and

maritime jurisdiction of the United States and of this Honorable Court. This action also

falls within the Court's federal question, pendent, ancillary, and supplemental

jurisdiction.
            Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 2 of 8



       2.       Plaintiff seeks recovery for nondelivery, shortage, and loss to a shipment

of k n e e p a d s (hereinafter “the Shipment”) caused by defendants' breaches of

contract and torts. The Shipment is further described in the annexed Schedule A, which is

incorporated herein by reference and which provides inter alia the bill of lading numbers

and the carrier-provided container numbers.

       3.       Plaintiff Federal Insurance Company is an Indiana corporation with its

principal place of business in the State of New Jersey and sues herein as subrogated

insurer of the Shipment, having paid the insurance claim of Rooster Products

International, Inc. (hereinafter “RPI”), for the claimed nondelivery, shortage, and loss

which gives rise to this action.

       4.     Plaintiff’s subrogor, RPI, was at all material times the consignee,

purchaser, owner and intended consignee of the Shipment, the holder of the subject bills

of lading, and a Merchant as defined therein. RPI, who was also the entity which

sustained the loss arising from the claimed nondelivery, shortage, and loss to the

Shipment, executed a subrogation receipt which states inter alia that Federal is

subrogated to the rights of recovery on account of the nondelivery, shortage and loss of

the Shipment.

       5.       Upon information and belief defendant MSC Mediterranean Shipping

Company S.A. (hereinafter “MSC”) is an alien corporation with its principal place of

business in Switzerland, and was at all material times a vessel-operating common carrier

whose bills of lading include a Southern District of New York forum selection clause.

       6.      Upon information and belief defendant O.T.S. Astracon LLC (“OTS”), is a

corporation organized under the laws of one of the fifty states and was at all material




                                              2
            Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 3 of 8



times a non-vessel-operating common carrier with a bond on file with the Federal

Maritime Commission.

       7.       This Court has jurisdiction over the in personam defendants, who conduct

business as common carriers of cargo for hire, and as providers of services related

thereto, including, upon information and belief, with respect to shipments moving to,

from and through the Port of New York, and/or on behalf of business entities domiciled

in New York.

       8.       Upon information and belief at all material times the M/V “MAERSK

SHANGHAI”, a vessel engaged in the common carriage of cargo by water for hire, was

owned, operated, chartered, hired, managed and/or otherwise controlled by MSC.

       9.       This action involves nondelivery, shortage and loss to the Shipment which

for agreed consideration defendants contracted to carry from China to the United States.

       10.      On or about Janaury 5-18, 2018, as confirmed by the aforementioned bills

of lading, the Shipment was delivered into the care, custody and control of defendants

who contracted to carry the cargo from the place of receipt to the place of intended

delivery.

       11.      The cargo was in good order and condition at the time of receipt by

defendants.

       12.      Defendants designated the M/V “MAERSK SHANGHAI” to carry the

Shipment from Ningbo to Houston.

       13.      Defendants failed to deliver the Shipment to the intended discharge port.

       14.      According to defendants during the ocean carriage aboard the M/V

“MAERSK SHANGHAI” the containers carrying the Shipment were lost overboard.




                                             3
         Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 4 of 8



       15.     The aforesaid nondelivery, shortage and loss o f t h e S h i p m e n t was

caused by (a) defendants’ breaches and violations of their nondelegable duties as

common carriers; (b) their reckless failure to properly load, secure, stow, lash, carry, care

for, refrigerate, discharge and deliver the subject cargo; (c) the unseaworthiness of the

carrying vessel and containers; and (d) by other circumstances for which defendants are

liable to plaintiff under the applicable statutory law, including the Carriage of Goods by

Sea Act, 46 U.S.C. § 30701 note, (alternatively the Hague-Visby Rules in effect in the

country of shipment), the general maritime law and the governing carriage contracts.

       16.     As a result of the foregoing, plaintiff and those on whose behalf it sues,

has sustained damages in the amount of $96,812.93 for which defendants are jointly and

severally liable as common carriers and/or bailees for hire.

       17.     Plaintiff sues on its own behalf and as agent and trustee for and on behalf

of anyone else who may now have or hereafter acquire an interest in this action.


                            SECOND CAUSE OF ACTION

                            (Breach of Bailment Obligations)


       18.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1

through 17 of this complaint.

       19.     At the time the aforementioned nondelivery, shortage and loss of the

Shipment occurred, defendants, together with the entities they hired to act on their

behalf, were acting as bailees of the Shipment and in their own capacity, or through their

contractors, agents, servants or sub-bailees, had a duty to safely and properly keep, care

for and deliver the Shipment in the same good order and condition as when entrusted to




                                             4
         Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 5 of 8



them. Defendants also had a duty to ensure that the services provided for the Shipments

were performed with reasonable care and in a non-negligent and workmanlike manner.

       20.     Defendants breached their duties and obligations as bailees by failing to

deliver the Shipment.

       21.     As proximate result of the foregoing plaintiff and those on whose behalf it

sues has sustained damages in the amount of $96,812.93, as nearly as can presently be

estimated, no part of which has been paid although duly demanded.

                             THIRD CAUSE OF ACTION
                             (Negligence and/or Recklessness,
                               and/or Willful Misconduct)

       22.    Plaintiff repeats and realleges the allegations set forth in paragraphs 1
through 17 of this complaint.

       23.      At all material times defendants had a nondelegable duty to properly
handle, carry, stow, lash, protect and care for the Shipment.

       24.       The nondelivery, shortage, and loss of the Shipment was caused by

defendants’ negligence, recklessness, wanton neglect, and willful misconduct in that

defendants, their agents, servants, sub-carriers, participating carriers, subcontractors,

terminal operators, stevedores, warehousemen and employees failed to properly handle,
stow, lash, carry, protect and care for the Shipments.

       25.     As a proximate result of the foregoing plaintiff and those on whose behalf

it sues has sustained damages in the amount of $96,812.93, as nearly as can presently be

estimated, no part of which has been paid although duly demanded.

       WHEREFORE, plaintiff respectfully prays:

       A.       That process in due form of law issue against the captioned in personam

defendants MSC Mediterranean Shipping Co. S.A., O.T.S. Astracon L.L.C. and against




                                             5
          Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 6 of 8



the M/V “MAERSK SHANGHAI”, in rem, citing them to appear and answer all and

singular the aforesaid matters;

       B.        That judgment be entered against the captioned in personam defendants

and the vessel in rem, jointly and severally in the amount of $96,812.93, together with

incidental expenses, plus prejudgment interest at the rate of 9% per annum from the date

of the intended delivery of the Shipment;

       C.        That plaintiff be afforded such other and further relief as warranted by

justice, including an award of reasonable attorneys fees and all costs incurred in

the prosecution of this action.

 Dated:     New York, New York
            November 29, 2018

                                            Law Office
                                            David L. Mazaroli
                                            s/David L. Mazaroli
                                            ___________________________
                                            David L. Mazaroli
                                            Attorney for Plaintiff
                                            250 Park Avenue – 7th Floor
                                            New York, New York 10177
                                            Tel.: (212)267-8480
                                            Fax.: (212)732-7352
                                            E-mail: dlm@mazarolilaw.com




                                            6
         Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 7 of 8



                               SCHEDULE A


Vessel and Voyage:         M/V “MAERSK SHANGHAI” Voy. 803W

Containers:                TGHU8548739 and TGCU5002290

Port of Loading:           Ningbo, China

Port of Discharge:         Houston (intended, but not discharged)

O.T.C. Astracon, L.L.C.
Bills of Lading:           NS/US-17518 dated January 5, 2018
                           NS/US-18005 dated January 18, 2018

MSC Mediterranean Shipping Co. Ltd
Bills of Lading:
                            MSCUON881583 dated January 11, 2018
                            MSCUON932048 dated January 18, 2018

Nature of Cargo:           Knee Pads in Cartons,
                           and related and/or accompanying products


Claim Amount:              $96,812.93




                                        7
        Case 1:18-cv-11123 Document 1 Filed 11/29/18 Page 8 of 8




                                   VERIFICATION


STATE OF NEW YORK  )
                   : SS
COUNTY OF NEW YORK )

      DAVID L. MAZAROLI, being duly sworn, deposes and says:

      1. That he is an attorney duly admitted to practice before this Honorable Court

          and the Courts of this State and is the attorney of record for Plaintiff herein.

      2. That he has read the foregoing Complaint and knows the contents thereof.

      3. That the same is true to the best of his knowledge, except as to those matters

          alleged on information and belief and as to those matters he believes them to

          be true.

      4. Deponent further says that the sources of his information and the grounds for

          his belief are documents, records, correspondence and memoranda of Plaintiff

          concerning the matters set forth in the Complaint in the possession of

          deponent, and certain additional documents disclosed by the defendants or

          obtained from non-parties.


                                                      s/David L. Mazaroli
                                                   _________________________
                                                          David L. Mazaroli
Sworn to before me this
29th day of November 2018

     s/Lerai Meek
____________________________
Notary Public - State of New York
      NO. 01ME6202198
    Qualified in Bronx County
My Commission Expires March 9, 2021




                                            8
